Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pat. Pub. 2011/0223759) in view of Kloster et al. (US Pat. Pub. 2002/0140103).
Regarding claim 1, Wang teaches an interconnection structure, comprising: 
a first dielectric layer [fig. 7, 20];
a conductive feature adjacent the first dielectric layer [fig. 7, 24];
a first etch stop layer over the first dielectric layer and the conductive feature [fig. 7, 34];

a conductor over the conductive feature [fig. 7, 54/56].
Wang fails to teach the first etch stop comprises aluminum, nitrogen and oxygen, instead teaching a silicon carbide material [paragraph [0015].  However, Kloster teaches an interconnect structure in which the first etch stop layer is aluminum oxynitride as an alternative to silicon carbide and the second etch stop layer is a silicon oxygen composition [paragraphs [0026-0028] teaches aluminum oxynitride as an alternative to silicon carbide, paragraph [0031] teaches a layer using silicon and oxygen].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kloster into the method of Wang by forming the first etch stop from aluminum oxynitride and keeping the second etch stop a silicon oxygen composition.  The ordinary artisan would have been motivated to modify Wang in the manner set forth above for at least the purpose of utilizing known alternative materials to ensure successful device fabrication.  Furthermore, Art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Regarding claim 5, Wang in view of Kloster teaches the interconnection structure of claim 1, comprising:
a second dielectric layer over the second etch stop layer [Wang, fig. 7, 40/42], wherein: 

Regarding claim 6, Wang in view of Kloster discloses the interconnection structure of claim 1, comprising:
a second dielectric layer comprising silicon, oxygen, and carbon [Wang, fig. 7, 40/42, paragraph [0019]], wherein:
the second etch stop layer is in direct contact with a top surface of the first etch stop layer, and the second dielectric layer is over the second etch stop layer and in direct contact with a top surface of the second etch stop layer [Wang, fig. 7, 36 in direct contact with a top surface of 34, 40/42 is in direct contact with a top surface of 36].
Regarding claim 7, Wang in view of Kloster teaches the interconnection structure of claim 6, wherein:
The first dielectric layer comprises silicon and oxygen [Wang, paragraphs [0013 and 0019],low-k dielectrics of 3.5 or lower carbon doped silicon oxide is taught] ; and
The first etch stop layer is in direct contact with a top surface of the first dielectric layer [Wang, fig. 7, 34 is in direct contact with the top surface of 20].
Regarding claim 8, Wang in view of Kloster discloses the interconnection structure of claim 7, wherein the first etch stop layer is in direct contact with the conductive feature and the second etch stop layer [Wang, fig. 7, 34 is in direct contact with 24 and 36].
 Regarding claim 9, Wang in view of Kloster teaches the interconnection structure of claim 1, wherein a sidewall of the conductor is in direct contact with a 
Regarding claim 10, Wang in view of Kloster fails to specifically teach the second etch stop layer is between 5 and 20 angstroms.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired protection performance while ensuring a smaller transistor.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).

Claims 2-4, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kloster as applied to claims 1 and 5-10 above, and further in view of Choi (US Pat. Pub. 2004/0002212).
Regarding claim 2, Wang in view of Kloster teaches the interconnection structure of claim 1, wherein:

The barrier layer is in direct contact with a sidewall of the second etch stop layer [Wang, fig. 7, 52 is in direct contact with a sidewall of 36].
Wang in view of Kloster fails to teach the use of tantalum and nitrogen to form the barrier layer.  However, Choi teaches the formation of an interconnect structure in which tantalum nitride (TaN) is used as the barrier layer [fig. 1c, 112, paragraph [0036]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Choi into the method of Wang in view of Kloster by forming the barrier layer out of TaN.  The ordinary artisan would have been motivated to modify Wang in view of Kloster in the manner set forth above for at least the purpose of using known materials to prevent diffusion of copper atoms [Choi, paragraph [0036]].
Regarding claim 3, Wang in view of Kloster and Choi discloses the interconnection structure of claim 2, wherein the barrier layer is in direct contact with a sidewall of the first etch stop layer [Wang, fig. 7, 52 is in direct contact with a sidewall of 34].
Regarding claim 4, Wang in view of Kloster and Choi teaches the interconnection structure of claim 2, wherein the conductive fill layer is in direct contact with the barrier layer [Wang, fig. 7, 54/56 is in direct contact with 52].
Regarding claim 12, Wang in view of Kloster and Choi discloses an interconnection structure, comprising: 
a conductive feature [Wang, fig. 7, 24];

a first etch stop layer over the conductive feature and the first dielectric layer, wherein the first etch stop layer comprises aluminum and nitrogen [Wang, fig.7, 34, Kloster paragraph [0028] teaches aluminum and nitrogen]; 
a second etch stop layer over the first etch stop layer [Wang, fig. 7, 36];
a second dielectric layer, wherein the second dielectric layer comprises silicon, oxygen, and carbon [Wang, fig. 7, 40/42, paragraph [0019] carbon doped silicon oxide is taught] ;and
a conductor [Wang, fig. 7, 52/54/56], wherein:
a sidewall of the conductor is in direct contact with a sidewall of the second etch stop layer [Wang, fig. 7, a sidewall of 52/54/56 is in direct contact with a sidewall of 36], and
 the conductor comprises tantalum [Choi, paragraph [0036]].
Regarding claim 13, Wang in view of Kloster and Choi teaches the interconnection structure of claim 12, wherein:
The first etch stop layer comprises aluminum nitride [Kloster, paragraph [0028], and
The second etch stop layer comprises silicon and oxygen [Wang, paragraph [0018], TEOS].
Regarding claim 14, Wang in view of Kloster and Choi discloses the interconnection structure of claim 12, wherein:
The conductor comprises tantalum nitride [Choi, paragraph [0036], 52 of Lee would be TaN]. 

The second dielectric layer is over the second etch stop layer [Wang, fig. 7, 40/42 is over 36], and
The second dielectric layer has a different composition than the first dielectric layer [Wang, paragraph [0019] teaches 40/42 can be fluorine doped silicon oxide, an organic low-k material among other things, while paragraph [0013] teaches 20 can be an overlapping but not identical variety of low-k dielectrics].
Regarding claim 16, Wang in view of Kloster and Choi discloses the interconnection structure of claim 12, wherein the first etch stop layer is in direct contact with the first dielectric layer and conductive feature; and
the second etch stop layer is in direct contact with the first etch stop layer [Wang, fig. 7, the first etch stop layer 34 is in direct contact with 20 and 30/24 and second etch stop layer 36 is in direct contact with 34].

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art fails to disclose or suggest the structure as claimed.  Specifically, the prior art fails to teach a metal containing feature between the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-16 have been considered but are moot in view of the new grounds of rejection applied above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M.P/Examiner, Art Unit 2816    



/JAEHWAN OH/Primary Examiner, Art Unit 2816